Case 4:21-mj-00109-N/A-EJM Document 5 Filed 02/18/21 Page 1of3

UNITED STATES DISTRICT COURT
ARIZONA —- TUCSON

 

 

 

 

 

 

 

February 17, 2021

USA v. Cory Konold Case Number: 21-00109MJ-001-TUC-EJM

ORDER SETTING CONDITIONS OF RELEAS Carte OOGED

____ RECEIVED COPY
Defendant is ORDERED released on PERSONAL RECOGNIZANCE (O/R)
FEB 18 2021
NEXT APPEARANCE: as directed by the Court.
: CLERK US DISTRICT COURT
By DISTRICT OF ARIZONA DEPUTY

 

 

DEFENDANT IS SUBJECT TO THE FOLLOWING CONDITIONS:

1. The defendant promises to appear at all proceedings as required and to surrender for service of
any sentence imposed.

2. The defendant shall not commit any federal, state, tribal or local crime.

3. The defendant shall cooperate in the collection of a DNA sample if the collection is authorized
by 42 U.S.C. § 14135a.

4. The defendant shall IMMEDIATELY advise his/her attorney and Pretrial Services, in writing,
PRIOR to any change in residence address, mailing address or telephone number. .

5. The defendant shall report as directed to the U.S. PRETRIAL SERVICES 1-800-758-7505 or
520-205-4350; 405 W. Congress St., Suite 2600, Tucson, AZ 85701.

6. The defendant shall abide by the following restrictions on his or her personal associations, place
of abode or travel: THE DEFENDANT SHALL NOT TRAVEL OUT OF THE STATE OF
ARIZONA, UNLESS PRIOR COURT PERMISSION IS GRANTED TO TRAVEL
ELSEWHERE.

' The defendant may travel directly to the prosecuting district, and through all states and counties
in between the District of Arizona and the prosecuting district, for Court purposes and lawyer
conferences express PRIOR Court or Pretrial Services permission is granted to do so.

7. The defendant shall avoid all direct or indirect contact with persons who are considered alleged
victim(s) and potential witness(es) and co-defendants: Felicia Konold

8. The defendant shall not possess or attempt to acquire any firearm, destructive device, or other
dangerous weapon or ammunition.

9. The defendant shall maintain or actively seek employment (or combination work/school) and
provide proof of such to Pretrial Services.

CC: Pretrial Services, USM

 
Case 4:21-mj-00109-N/A-EJM Document 5 Filed 02/18/21 Page 2 of 3

Case Number: 21-00109MJ-001-TUC-EJM February 17, 2021
USA v. Cory Konold Page 2 of 3

10. The defendant shall not use or possess a narcotic drug or other controlled substance (as defined

11.

by 21 U.S.C. § 802) unless prescribed for the defendant by a licensed medical practitioner; this
provision does not permit the use or possession of medicinal marijuana even with a physician's
written certification. The defendant shall not possess, ingest, or otherwise use a synthetic
cannabinoid or synthetic narcotic. The defendant shall participate in drug treatment and submit
to drug testing and make copayment toward the cost of such services, as directed by Pretrial
Services. The defendant shall not obstruct or attempt to obstruct or tamper, in any fashion, with
the efficiency and accuracy of any substance use testing or monitoring.

The defendant shall participate in the following location monitoring program component and
shall abide by all program requirements. The defendant shall pay all or part of the cost of the
participation in the location monitoring program as directed by the Court or Pretrial Services.

Home Detention: The defendant is restricted to his/her residence at all times except for;
employment, education, religious services, medical, substance abuse or mental health treatment,
attorney visits, court appearances, court-ordered obligations, or other activities as pre-approved
by Pretrial Services.

12.The defendant shall submit to the location monitoring technology indicated below and shall

13,

abide by all technological requirements and instructions provided by Pretrial Services.

1. &X Location monitoring technology at the officer’s discretion
LJ Radio Frequency (RF) Monitoring

LC] Active GPS Monitoring

L] Voice Recognition

The defendant shall reside at a residence approved by Pretrial Services and not relocate without

prior permission.

ADVICE OF PENALTIES AND SANCTIONS
Violating any of the foregoing conditions of release may result in the immediate issuance of a

warrant for your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and
a prosecution for contempt of court and could result in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison

term of not more than ten years and for a federal misdemeanor offense the punishment is an additional
prison term of not more than one year. This sentence will be consecutive (i.e., in addition) to any other
sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a

criminal investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate
against a witness, victim, or informant; or intimidate or attempt to intimidate a witness, victim, juror,
informant, or. officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
Case 4:21-mj-00109-N/A-EJM Document 5 Filed 02/18/21 Page 3 of 3

Case Number: 21-00109MJ-001-TUC-EJM February 17, 2021
USA v. Cory Konold Page 3 of 3

 

 

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender
to serve a sentence, you may be prosecuted for failing to appear or surrender and additional punishment
may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen

years or more — you will be fined not more than $250,000 or imprisoned for not more than 10

years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen

years — you will be fined not more than $250,000 or imprisoned for not more than five years, or

both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than

two years, or both; .

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one

year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any
other sentence you receive. In addition, a failure to appear or surrender may result in the forfeiture of
any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I
promise to obey all conditions of release, to appear as directed, and surrender to serve any sentence
imposed. I am aware of the penalties and sanctions set forth above.

ai SIGN ADDRESS AND PHONE NUMBER OF DEFENDANT
7 BA} Z Z Reiley Lenol, A Ref Pretrial Services Report - not public record
Oe

 

 

 

 

 

\

This order authorizes the U.S. Marshal to release the defendant from custody on 2/18/2021 from
the cellblock Bag and Baggage from the Evo DeConcini U.S. District Courthouse, Tucson,
Arizona.

Bond set by: Eric J. Markovich Defendant released by: Judge Markovich

 

 

Signed before me on this date: 2/17/2021

By U.S. Magistrate Judge: ——_—

Witnessed and acknowledged before:

 

 

 

‘DATE SIGNATURE NESS
rt {2 > ae

 

 

 
